Citation Nr: 1442305	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran performed active military service from August 1979 to November 1982 and from July 1998 to March 1999.  He also served with Reserve components at various times.  He is a Persian Gulf War veteran.

This appeal arises to the Board of Veterans' Appeals (Board) from December 2006 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The December 2006 rating decision, in pertinent part, denied service connection for post-traumatic stress disorder (PTSD).

In October 2012, the Veteran testified before the undersigned at a video-conference hearing.  A transcript of this proceeding has been included in the claims folder.  In February 2013, the Board remanded this matter for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's February 2013 remand, the Veteran submitted a report from private provider H. H-G., Ph.D., which indicates that his service-connected spine disorder caused or aggravated his acquired psychiatric disorder.  However, the private provider did not indicate whether the "aggravation" was temporary or permanent in nature or discuss the baseline severity of the disorder.  Further, the Board observes that the March 2013 VA examination report does not address whether the Veteran's acquired psychiatric disorder is due to or has been aggravated by his service-connected spine disorder.  Consequently, the Board finds that a remand is necessary to schedule a VA examination to determine the nature of the relationship, if any, between the service-connected spine disability and his acquired psychiatric disability, to include aggravation.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of all claimed psychiatric and neuropsychological signs and symptoms.  The claims file and copies of pertinent records on Virtual VA and VBMS must be provided to the examiner.  The examiner must indicate review of these items in the examination report.  All necessary testing must be conducted.

For each acquired psychiatric disorder diagnosed, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated (chronic worsening versus temporary flare-up) by active service or his service-connected spine disorder.  If aggravation is present, the examiner must indicate, to the extent possible, the approximate severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion must be provided.  The examiner must address the report and attached articles from H. H-G., Ph.D.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. Thereafter, and following any other indicated development, readjudicate the claim in light of all the evidence of record.  If any benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

